           Case 2:21-cv-00890-GMN-DJA Document 1 Filed 05/06/21 Page 1 of 5




 1   STEVEN T. JAFFE, ESQ.
     Nevada Bar No. 7035
 2   sjaffe@lawhjc.com
     DANIEL C. TETREAULT, ESQ.
 3   Nevada Bar No. 11473
     dtetreault@lawhjc.com
 4
           HALL JAFFE & CLAYTON, LLP
 5               7425 Peak Drive
             Las Vegas, Nevada 89128
 6                (702) 316-4111
                Fax (702) 316-4114
 7
     Attorneys for Defendants Kentucky
 8   Western Co., and Martin Douglas
     Wilson
 9

10                             UNITED STATES DISTRICT COURT
11                                       DISTRICT OF NEVADA
12   LORI JEAN YAHN, individually and as co-           CASE NO.
     Special Administrator of the Estate of
13   TIMOTHY J. YAHN, deceased; KYLE
     JAMES YAHN, individually; ZACHARY                 NOTICE OF REMOVAL
14   LEE YAHN, individually; ALEXANDER
     SCOTT YAHN, individually; JANICE
15   GONALEZ, as Co-Special Administrator of
     the Estate of TIMOTHY J. YAHN, deceased,
16
                           Plaintiffs,
17
     v.
18
     KENTUCKY WESTERN CO., a foreign
19   corporation; MARTIN DOUGLAS WILSON,
     an individual; DOES 1 through 10; ROE
20   ENTITIES 11 through 20; and ABC
     LIMITED LIABILITY COMPANIES 21
21   through 30,
22                        Defendants.
23

24          PLEASE TAKE NOTE that pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendants
25   KENTUCKY WESTERN CO. and MARTIN DOUGLAS WILSON (collectively
26   “Defendants”) by and through their attorneys of record, hereby remove the above-captioned
27   action from the Eighth Judicial District Court of Clark County, Nevada to the United States
28   ///
                                                   1
            Case 2:21-cv-00890-GMN-DJA Document 1 Filed 05/06/21 Page 2 of 5




 1   District Court for the District of Nevada. As set forth further below, because the incident that

 2   gives rise to this claim occurred in Elko County, Nevada, Defendants respectfully request this

 3   case be removed and heard in the United States District Court in Reno, Nevada. Removal is

 4   warranted under 28 U.S.C. § 1332(a)(1) because this is a civil action between citizens of

 5   different states and the amount in controversy exceeds the sum or value of $75,000.00,

 6   exclusive of interest and costs. In support of this Notice of Removal, Defendants state as

 7   follows:

 8          1.     On July 31, 2018, Plaintiffs LORI JEAN YAHN, KYLE JAMES YAHN,
 9   ZACHARY LEE YAHN, ALEXANDER SCOTT YAHN, and JANICE GONALEZ

10   (collectively “Plaintiffs”) filed an action entitled LORI JEAN YAHN, et al., v. KENTUCKY

11   WESTERN CO., MARTIN DOUGLAS WILSON, DOES 1 through 10; ROE ENTITIES 11

12   through 20; and ABC LIMITED LIABILITY COMPANIES 21 through 30 in the Eighth

13   Judicial District Court of Clark County Nevada, Case No. A-20-817474-C, assigned to

14   Department XV. As per 28 U.S.C. § 1446(a), a true and correct copy of all process, pleadings,

15   and orders served upon Defendants in the state court action are attached hereto as Exhibit

16   “A.”

17          2.     On October 15, 2020, Plaintiffs filed a Motion to Remand this matter to Nevada

18   State Court. See Dkt. 6. Defendants filed their Opposition to Plaintiffs’ Motion to Remand on
19   October 29, 2020. See Dkt. No. 9. Plaintiffs filed their Reply in Support of the Motion to

20   Remand on November 5, 2020. See Dkt. No. 10. The Court set a hearing on the Plaintiff’s

21   motion on November 24, 2020.

22          3.     On November 24, 2020, the Court heard oral arguments on the Plaintiff’s

23   Motion. The Court found that Defendants had failed to demonstrate that this wrongful death

24   case satisfied the jurisdictional threshold regarding the amount in controversy of $75,000.00,

25   and ordered the case be remanded to Nevada State Court. See Dkt. No. 17.
26          4.     On March 12, 2021, Defendants served two offers of judgment to Plaintiffs. See

27   Exhibits B and C, respectively. The first offer of judgment was to Plaintiff Kyle Yahn in his

28   individual capacity in the amount of $75,001.00. See Exhibit B. The second offer was to the

                                                    2
           Case 2:21-cv-00890-GMN-DJA Document 1 Filed 05/06/21 Page 3 of 5




 1   remaining Plaintiffs in the amount of $75,001.00. See Exhibit C. The offers of judgment have

 2   now expired. The fact that Plaintiffs did not respond to these respective offers demonstrate that

 3   Plaintiffs do not contest that the probable value of their clients’ respective claims are in excess

 4   of $75,000.00. Therefore, Defendants submit the instant Notice of Removal.

 5           5.    There are no matters pending in the state court action that require resolution by

 6   this Court at this time.

 7           6.    Because this is a civil action between citizens of different states involving an

 8   amount in controversy in excess of seventy-five thousand dollars ($75,000.00), exclusive of
 9   interest and costs, removal of this matter is proper as per 28 U.S.C. § 1332.

10           7.    This action is one over which the United States District Courts have original

11   jurisdiction by reason of the diversity of citizenship of the parties.

12           8.    In accordance with 28 U.S.C. § 1446(d), Defendants have contemporaneously

13   filed a copy of this Notice of Removal with the Clerk of the Eighth Judicial District Court in

14   Clark County, Nevada, and have provided a written notice to Plaintiffs by serving a copy of

15   the instant Notice of Removal on counsel for Plaintiffs.

16                                  DIVERSITY OF CITIZENSHIP

17         9.      According to their Complaint, Plaintiffs LORI JEAN YAHN, KYLE JAMES

18   YAHN, ZACHARY LEE YAHN, and ALEXANDER SCOTT YAHN are residents of the
19   State of Pennsylvania. See Exhibit A, at ¶¶ 3, 5-7. Plaintiff JANICE GONZALEZ is a resident

20   of Clark County, Nevada. Id. at ¶ 4. As such, Plaintiffs are citizens of the States of

21   Pennsylvania and Nevada, respectively, for purposes of determining this Court's subject matter

22   jurisdiction. See 28 U.S.C. § 1332(c).

23           10.   KENTUCKY WESTERN CO. is a Kentucky Corporation with, upon

24   information and belief, its principal place of business in New Castle, Kentucky. A corporation

25   is a citizen of the state in which it maintains its principal place of business. Hertz Corp. v.
26   Friend, 559 U.S. 77, 130 S. Ct. 1181 (2010). As such, KENTUCKY WESTERN CO. is a

27   citizen of the State of Kentucky for the purposes of determining this Court’s subject matter

28   jurisdiction. See 28 U.S.C. § 1332(c).

                                                      3
           Case 2:21-cv-00890-GMN-DJA Document 1 Filed 05/06/21 Page 4 of 5




 1           11.   MARTIN DOUGLAS WILSON is a resident of Henry County, Kentucky. As

 2   such, MARTIN DOUGLAS WILSON is a citizen of the State of Kentucky for the purposes of

 3   determining this Court’s subject matter jurisdiction. See 28 U.S.C. § 1332(c).

 4           12.   Complete diversity of citizenship existed between Plaintiffs and Defendants at

 5   the time that Plaintiffs’ state court action was filed and served, and complete diversity of

 6   citizenship exists at the time of removal.

 7                                  AMOUNT IN CONTROVERSY

 8         13.     As required by 28 U.S.C. § 1332, the amount in controversy in this matter
 9   exceeds $75,000.00, exclusive of interest and costs.

10         14.     Plaintiffs’ Complaint arises from a multi-vehicle motor vehicle accident that

11   occurred on September 10, 2018 on Interstate 80 near Wendover, Nevada in which Decedent

12   TIMOTHY J. YAHN (hereinafter ‘Decedent”) was operating a 2010 Toyota Corolla in the #1

13   travel lane of Interstate 80. See Complaint at ¶¶ 17, 20. Plaintiffs allege Defendant WILSON

14   was driving a 2003 Kensworth DS semi-tractor in the #2 travel lane of westbound Interstate

15   80. Id. at ¶¶ 14, 19. Plaintiffs further allege that a third vehicle, which was traveling eastbound

16   in the #1 travel lane of westbound Interstate 80 “forcibly struck the left front of Plaintiffs’

17   vehicle.” Id. at ¶ 21.

18         15.     Plaintiffs have asserted claims arising from Nevada’s wrongful death statute,
19   NRS 41.085, among other causes of actions. Based on the foregoing, Defendants have met

20   their burden of showing that the amount in controversy more likely than not exceeds the

21   jurisdictional requirement of $75,000.00.

22         16.     On March 12, 2021, Defendants served two offers of judgment to Plaintiffs. See

23   Exhibits B and C, respectively. The first offer of judgment was to Plaintiff Kyle Yahn in his

24   individual capacity in the amount of $75,001.00. See Exhibit B. The second offer was to the

25   remaining Plaintiffs in the amount of $75,001.00. See Exhibit C. The offers of judgment have
26   now expired. The fact that Plaintiffs did not respond to these respective offers demonstrate that

27   Plaintiffs do not contest that the probable value of their clients’ respective claims are in excess

28   of $75,000.00. Therefore, Defendants submit the instant Notice of Removal.

                                                      4
           Case 2:21-cv-00890-GMN-DJA Document 1 Filed 05/06/21 Page 5 of 5




 1         17.     This Notice of Removal is timely pursuant to 28 U.S. § 1446(c)(1) as it is being

 2   filed a year of the filing of Plaintiff’s Complaint. Moreover, given the Court’s previous grant

 3   of Plaintiff’s Motion to Remand and Plaintiffs’ failure to accept or in any way respond to

 4   Defendants’ offer of judgment, demonstrates conclusively that the probable value of this case

 5   is in excess of $75,000.00.

 6         18.     In sum because there is complete diversity of citizenship between Plaintiffs and

 7   Defendants, and because Plaintiffs are seeking damages in excess of the $75,000.00

 8   jurisdictional threshold, Defendants may remove this action pursuant to 28 U.S.C. § 1332 and
 9   1441(b).

10         DATED this 21st day of April 2021.

11                                                      HALL JAFFE & CLAYTON, LLP

12                                                               /s/ Steven T. Jaffe
13                                                      By:_________________________________
                                                             STEVEN T. JAFFE, ESQ.
14                                                           Nevada Bar No. 7035
                                                             DANIEL C. TETREAULT, ESQ.
15                                                           Nevada Bar No. 11473
                                                             7425 Peak Drive
16
                                                             Las Vegas, Nevada 89128
17                                                           Attorneys for Defendants Kentucky
                                                             Western Co., and Martin Douglas
18                                                           Wilson

19

20

21

22

23

24

25
26

27

28

                                                    5
